DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claims 1 – 2 & the addition of claims 24 – 28. Claims 7 – 8 & 10 were previously withdrawn. Claims 3 – 6, 9, 11 – 12 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 is rejected under 112(a) because the specification does not support all elastic olefin or olefin blends. The specification with respect to the tie layer teaches:
The optional Layer D material or materials are most preferably an elastic olefin or olefin blend exhibiting excellent adhesion (>300 gli) to polyesters. These olefins must be capable of co-extrusion and co-orientation with the Layers A, B, and C. Exemplary elastic olefins include Kraton G1645 and Kraton G1657 available from the Kraton corporation.”  
The specification teaches the olefin “must be capable of co-extrusion and co-orientation” but the claim does not recite this feature. This is appears to be new matter.  
The specification also teaches “the material is “most preferably an elastic olefin or olefin blend exhibiting excellent adhesion (>300 gli) to polyesters.” The word “preferably” appears to modify the choice of materials and not the property of the olefin, indicating that applicant only envisaged using olefins with excellent adhesions (as opposed to having disclosed the material is “most preferably an elastic olefin or olefin blend preferably exhibiting excellent adhesion”
Applicant is invited to explain how the breadth of whatever the claim is amended to recite is supported by the specification as filed, taking into account the issues above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 & 24 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2014/0065397 A1).
With regard to claim 1, Johnson et al. teach coextruded film comprising a birefringent (oriented) layer (A), an isotropic layer (C) and a peelable layer (B) (Applicant’s “peel layer”) located between layers A and C, as shown in Fig. 3 below (paragraphs [0042] – [0044], [0066], & [0071]). All of the layers are coextruded with each other and then stretched (co-oriented) (paragraphs [0018] – [0019], [0039], [0046], & Figs. 4 – 5). The birefringent layer (A) is below the other layers and therefore is reasonably considered a “support substrate.”

    PNG
    media_image1.png
    311
    454
    media_image1.png
    Greyscale

	With regard to claim 24, the peel strength is at least 2 grams/inch (gli) (paragraph [0042]). In example 1, the peel force at the interface between “isotropic layer” C and “peel layer” B was 35.5 g/in (gli) (paragraph [0069]), which 
	With regard to claim 25, the polymer composition A is a coPEN resin (paragraph [0051]). A copolymer of PEN (“coPEN”) comprises PEN.

Claim(s) 24 – 25 & 27 – 28 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hebrink et al. (US 2006/0159888 A1).
With regard to claim 24, Hebrink et al. teach an optical film comprising a skin layers (18) composed of PEN (Applicant’s “orienting layer”) and/or coPEN (Applicant’s “isotropic layer”) (paragraphs [0042] & [0073]), and further comprising a layer of film body (14) between the skin layers (18), as shown in Fig. 1 below. The optical film is an multilayer film that is oriented (paragraphs [0024], [0053], [0059], [0062], & [0072]). Therefore, all the orienting layer, isotropic layer, and peel layers are co-oriented. The skin layers and optical films are formed by co-extrusion (paragraphs [0021] & [0025]). A skin layer is a support substrate, as shown in Fig. 1 (claim 1). The peel force of the skins (Applicant’s “orienting layer” and “isotropic layer”) to the optical film (Applicant’s “peel layer”) is at least about 5 g/in (gli) to 35 g/in (gli) (paragraph [0029]), which is within Applicant’s claimed range of 5 – 40 gli (claim 24).


    PNG
    media_image2.png
    544
    587
    media_image2.png
    Greyscale

	With regard to claim 25, as discussed above for claim 24, Hebrink et al. teach at least one of the skin layers comprises PEN that is oriented (Applicant’s “orienting layer”).
	With regard to claim 27, as discussed above for claim 24, Hebrink et al. teach at least one of the skin layers comprises coPEN (Applicant’s “isotropic layer”).
	With regard to claim 28, an under-skin layer (16) (Applicant’s “tie layer”) is between at least one skin layer (Applicant’s “orienting layer”) and the film body (14) (Applicant’s “peel layer”) (paragraph [0022]) to bind the optical film with the first and second layers (Applicant’s “skin layers”) (paragraph [0075]) (claim 2). The under-skin layer (16) (Applicant’s “tie layer”) is a norbornene-based cyclic olefin layer (paragraph [0022]), which may be in the form of a cyclic olefin polymer blend (paragraphs [0046] & [0048]) (claim 28).

Claim Rejections - 35 USC § 103
Claims 1 – 2, 25, &  27 are rejected under 35 U.S.C. 103 as being unpatentable over Nevitt et al. (US 2006/0232863 A1).
With regard to claim 1, Nevitt et al. teach a reflector (10) comprising alternating uniaxially stretched AB pattern of layers (paragraph [0045]). The “A” layers develop stress-induced birefringence (“oriented”) during stretching and the “B” layers remain isotropic (paragraph [0038]). An adhesion-promoting layer (Applicant’s “peel layer”) is positioned between A and B layers within a layered stack (paragraph [0117]). The multilayer constructions can be oriented simultaneously along two orthogonal directions (paragraph [0081]). The laminated multilayered construction is uniaxially oriented (all layers are “co-oriented”) (paragraph [0082]).
As shown in Fig. 1, Nevitt et al. teach oriented layer A is the bottom-most layer of the laminate. Nevitt et al. teach the skin layers (12) shown in Fig. 1 are optional (paragraph [0117]). Additionally, as discussed for claim 25 above, Nevitt et al. teach the same material (PEN) is used as the orienting layer (A). Therefore the oriented layer A composed of the same material and in the same position within the multilayer film serves the purpose of a “support substrate,” as required by claim 1. 

    PNG
    media_image3.png
    484
    485
    media_image3.png
    Greyscale

Nevitt et al. do not explicitly teach the adhesive-promoting layer is a peel layer.

With regard to claim 2, lamination can be assisted with bonding means such as adhesive layers or tie layers between webs or sheets (layers) (paragraph [0081]).
With regard to claim 25, Nevitt et al. teach the orienting layer A comprises PEN (paragraph [0045]).
With regard to claim 27, Nevitt et al. teach the isotropic B layer comprises coPEN polymer (paragraph [0045]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nevitt et al., as applied to claim 2 above, and further in view of Hebrink et al. (US 2006/0159888 A1).
Nevitt et al. do not teach the adhesive or tie layer comprises an elastic olefin or olefin blend.
Hebrink et al. teach an under-skin layer (16) (Applicant’s “tie layer”) is between at least one skin layer (Applicant’s “orienting layer”) formed of PEN and the film body (14) (Applicant’s “peel layer”) (paragraph [0022]) to bind the optical film with the first and second layers (Applicant’s “skin layers”) (paragraph [0075]) (claim 2). The under-skin layer (16) (Applicant’s “tie layer”) is a norbornene-based cyclic olefin layer (paragraph [0022]), which may be in the form of a cyclic olefin polymer blend (paragraphs [0046] & [0048]) (claim 28).
Therefore, based on the teachings of Hebrink et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a a norbornene-.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrink et al. (‘888), as applied to claim 1 above, and further in view of Hebrink et al. (US 2006/0272766 A1).
Hebrink et al. (‘888) teach the optical body has optical properties, such as birefringence reflective polarizing, and/or prismatic properties (paragraph [0055]). However, Hebrink et al. do not teach the optical film body (14) (Applicant’s “peel layer”) comprises polypropylene or co-polypropylene capable of co-extrusion and co-orientation with the orienting layer and the isotropic layer.
Hebrink et al. (‘766 A1) teach an optical body comprising a first optical layer and a second optical layer. The second optical layer is composed of polymers that are chosen such that in the finished film, the refractive index, in at least one direction, differs significantly from the refractive index (RI) of the first optical layers in the same direction. The second optical layer is considered in terms of the particular spectral bandwidth of interest. Additionally, the choice of the polymer of the second optical layer is dependent on the intended application of the multilayer optical film, processing conditions, and the choice for first optical layer (paragraph [0038]). For example, the polymer of the first optical layer may include PEN (Applicant’s “orienting layer”) or coPEN (Applicant’s “isotropic layer”) (paragraph [0037]). The second optical layers may made from variety of polymers having glass transition temperature compatible with the first optical layer 
Therefore, based on the teachings of Hebrink et al. (‘766 A1), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a known  optical material for the optical body (14) taught by Hebrink et al. (‘888), which have optical properties compatible with adjacent orienting and isotropic layers (e.g. coPEN/PEN layers) with a different refractive index, such a copolymer of polypropylene (“co-polypropylene”).

Response to Arguments
Applicant argues, “The disclosure was objected to because of the following informalities: Tables 1 – 2 contain a typographical error: ‘CDHM’ should be ‘CHDM.’ The specification has been amended accordingly” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of Tables 1 – 2, the objection of the specification has been withdrawn.

Applicant argues, “Applicants submit Johnson does not disclose all elements of claim 1. In particular, claim 1 recites that the layers are co-oriented and further defines 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The term “support substrate” is broad. Applicant’s specification teaches the Layer A is a “support substrate,” but does not clearly define what that means. Therefore, this limitation does not further limit the claims. Any material layer can reasonably be interpreted to be a support substrate. 
Additionally, Fig. 3 shows layer oriented layer A as the bottom-most layer and therefore is the “support substrate” for the other layers of the multilayer film.

    PNG
    media_image1.png
    311
    454
    media_image1.png
    Greyscale


Therefore, the rejection over Johnson is maintained.

Applicant argues, “Applicants submit Nevitt does not disclose nor suggest all elements, and the combination of them, recited in claims 1 – 2. With respect to claim 1, Nevitt does not disclose an orienting layer as recited in claim 1. Rather, Nevitt discloses an oriented layer, which is not the same as the ‘orienting layer’ as recited in claim 1 for the reasons provided above for the Johnson references. See Nevitt, para. 38. Applicants submit claim 1 is patentably distinguishable over the cited reference” (Remarks, Pgs. 6 – 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As shown in Fig. 1, Nevitt et al. teach oriented layer A is the bottom-most layer of the laminate. Nevitt et al. teach the skin layers (12) shown in Fig. 1 are optional (paragraph [0117]). Additionally, as discussed for claim 25 above, Nevitt et al. teach the same material (PEN) is used as the orienting layer (A). Therefore the oriented layer A composed of the same material and in the same position within the multilayer film serves the purpose of a “support substrate,” as required by claim 1. 

    PNG
    media_image3.png
    484
    485
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781